IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

                                                                                      :3~
TANYA L. BEVAN,                          ]                                      CZZ
                                                                                      rrt


                                                                                CD    C3-~
                                                No. 69505-3-1
                                                                                ro
                    Respondent,          ;                                      cr.   r~t
                                                DIVISION ONE                    yr.   U". j v
      w                                  ^
      V.                                 j
                                                                                o
                                                                                      ~ri-
                                                PUBLISHED OPINION
CLINT and ANGELA MEYERS,                 j                                      en
                                                                                C"
                                                                                      •~"   -'-



husband and wife,                        ;

                    Appellants.          ]      FILED: Auqust 25. 2014



      Spearman, C.J. — This case arises from a dispute between neighbors

over a shared property boundary. The respondent, Tanya Bevan, sued Clint and

Angela Meyers seeking, among other things, to quiet title in the disputed

property. The Meyers counterclaimed for damages, to quiet title, and for

trespass. Bevan brought a special motion to strike the Meyers' counterclaim for

damages under Washington's Strategic Lawsuits Against Public Participation

(anti-SLAPP) statute, RCW 4.24.525. Bevan alleged that the counterclaim

violated the anti-SLAPP statute because it was based on an allegation that she

had reported information to the Department of Public Health-Seattle & King

County (KCHD). The Meyers opposed the motion and attempted a second

amendment to their counterclaim, this time omitting any explicit reference to

Bevan's report. The trial court granted Bevan's motion and struck the

counterclaim for damages. The trial court also awarded Bevan attorney fees and

costs of nearly $19,000 and imposed a statutory penalty of $10,000. We affirm.
No. 69505-3-1 / 2


                                       FACTS


      The Meyers and Bevan own adjacent parcels in rural King County, near

Duvall, Washington. The Meyers contend that the shared boundary between the

properties was commonly understood to be marked by the end of the tree growth

on the western edge of the Meyers' property, where Bevan had clear-cut her

parcel, leaving a line of stumps on the eastern edge of her property. Bevan

disputes this contention, arguing that the boundary is actually as determined by a

survey commissioned by her during the summer and fall of 2011.

      The Meyers planned to build a new home on their parcel. In anticipation of

the new residence, the Meyers installed a well and septic system which were

pending approval by KCHD. The Meyers never obtained a survey to determine

whether their home, well, and septic system were properly located on their

property. In October2009, the Meyers obtained a building permit from King

County and began construction.

       During the 2011 survey of Bevan's properties, the surveyor determined

that the Meyers' well was located approximately 18 feet on Bevan's side of the

property line. Additionally, the location of the well failed to account for the
required 100-foot wellhead radius from adjoining property lines. As a result ofthe
survey, Bevan also believed that the Meyers had destroyed trees, stockpiled
building materials, and removed survey stakes on her side of the property line

without her permission.

       On September 1, 2011, Bevan's surveyor e-mailed Ken Elliott, registered
sanitarian at KCHD, and notified him that, based on the survey, the Meyers' well
No. 69505-3-1 / 3


had been installed on Bevan's property. On November 4, 2011, shortly after

receiving a copy of the recorded survey, KCHD notified the Meyers that it would

not grant final approval for their well. The notice explained that the disapproval

was because, according to Bevan's survey, the location of the "off-site well has

not been authorized by either Public Health, or the neighbor [Bevan]." Clerk's

Papers (CP) at 106. KCHD also denied the permit for the Meyers' septic system

because the input was not from an approved water source. Although advised of

their right to appeal the permit denials, the Meyers did not do so.

        On March 27, 2012, Bevan filed this lawsuit against the Meyers, alleging

that they had felled trees, dug a well, and otherwise trespassed upon land that

she owned. Bevan sought to quiet title in the disputed property and an award of

damages. The Meyers answered on July 6, 2012, denying Bevan's claims and

asserting various defenses. They also asserted three counterclaims: for

damages arising from Bevan's interference with their use and enjoyment of their

property; to quiet title in the disputed property; and for trespass and associated

damages. Later that same day, the Meyers filed their first amended answer and

counterclaim.

        Bevan filed a special motion to strike the Meyers' counterclaim for

damages under RCW 4.24.525, the anti-SLAPP statute.1 In her motion, Bevan
asserted that the report to KCHD was an action involving public participation and



        1 Bevan's motion to strike focused on the Meyers' claim for damages resulting from
Bevan's alleged interference with their use and enjoyment of their property. The damages the
Meyers alleged to have resulted from the claim of trespass were not in dispute as it relates to the
motion to strike.
No. 69505-3-1/4


petition and, because the Meyers' counterclaim was based on this protected act,

it violated the anti-SLAPP statute.2

        In response, the Meyers asserted that the anti-SLAPP statute does not

apply to this private land dispute. They also argued that Bevan failed to establish

that the Meyers' counterclaim was based on an action involving public

participation and petition because the gravamen of their counterclaim for

damages was based on Bevan's interference with the quiet use and enjoyment of

their property, not the report to KCHD. Consistent with this argument, the Meyers

filed a second amended answer and counterclaim that removed any reference to

the report to KCHD. Bevan moved to strike the pleading because the Meyers

filed it without obtaining the permission of the trial court as required by CR 15(a).

The trial court reserved ruling on the motion to strike, but modified its order

striking the counterclaim in the event the pleading was later accepted. Instead of

striking specific paragraphs from the first amended counterclaim, the court struck

the counterclaim for damages "insofar as they [sic] pertain to communications

with [KCHD]."3 Verbatim Report of Proceedings at 31-32; CP at 144. Lastly, the




        2 In her declaration in support of the motion to strike, Bevan denied that she made the
report to KCHD or directed anyone else to do so.
         3 In a Statement of Additional Authority, the Meyers cite Hennev. City of Yakima, 177
Wn. App. 583, 313P.3d 1188 (2013V review granted. 179Wn.2d 1022(2014), in support of their
argument that the trial courterred in granting Bevan's motion because theirsecond amended
counterclaim for damages removed any express reference to Bevan's report to the KCHD. The
case is inapposite because, in Henne, the amended complaint was properly before the court.
Here, the Meyers' second amended counterclaim had not been accepted by the court and thus
was not properly before it. In addition, in Henne, the amended complaint eliminated the protected
activity as a basis for the claims. Here the Meyers' second amended counterclaim re
characterizes their claim but does not alter the basis for it—namely, Bevan's report to KCHD.
No. 69505-3-1 / 5


Meyers argued they were entitled to a continuance in order to conduct discovery

on the issue of property ownership.

      On September 28, 2012, the trial court granted Bevan's motion and struck

the Meyers' counterclaim for damages. It also ordered the Meyers to pay Bevan's

attorney fees and costs in bringing the motion, and imposed a $10,000 statutory

penalty. Almost two months later, Bevan filed a "Motion for Establishment of

Costs and Attorney's Fees on Plaintiff's Special Motion to Strike," seeking

$18,967.50 in fees and $109.69 in costs. CP at 155-62. The Meyers objected

that this request for attorney fees and costs was untimely under CR 54(d)(2). The

trial court disagreed and granted Bevan fees and costs as requested.

      The Meyers appeal.

                                  DISCUSSION

                              The anti-SLAPP statute

      The Washington anti-SLAPP statute is meant to deter meritless suits filed

primarily to chill a defendant's exercise of First Amendment rights, including the

right to petition the government for the redress of grievances. RCW 4.24.525

(Laws of 2010, ch. 118, § 1). The statute authorizes expedited judicial review in

these cases via special motions to strike. RCW 4.24.525(4), (5). We review the

grant or denial of an anti-SLAPP special motion de novo. Dillon v. Seattle

Deposition Reporters. LLC, 179 Wn. App. 41, 70 n.22, 316 P.3d 1119(2014)

(citing Green v. Normandy Park, 137 Wn. App. 665, 681, 151 P.3d 1038 (2007)).

       Special motions to strike under the anti-SLAPP statute are subject to a

burden-shifting scheme. To prevail on her special motion, Bevan was required, at

                                         5
No. 69505-3-1 / 6


the outset, to show by a preponderance of the evidence that the Meyers'

counterclaim was based on activity involving public participation and petition.4

RCW 4.24.525(2) defines public participation and petition as

         (a) Any oral statement made, or written statement or other
      document submitted, in a legislative, executive, or judicial
      proceeding or other governmental proceeding authorized by law;

          (b) Any oral statement made, or written statement or other
      document submitted, in connection with an issue under
       consideration or review by a legislative, executive, or judicial
       proceeding or other governmental proceeding authorized by law;

          (c) Any oral statement made, or written statement or other
       document submitted, that is reasonably likely to encourage or to
       enlist public participation in an effort to effect consideration or
       review of an issue in a legislative, executive, or judicial proceeding
       or other governmental proceeding authorized by law;

          (d) Any oral statement made, or written statement or other
       document submitted, in a place open to the public or a public forum
       in connection with an issue of public concern; or

          (e) Any other lawful conduct in furtherance of the exercise of the
       constitutional right of free speech in connection with an issue of
       public concern, or in furtherance of the exercise of the constitutional
       right of petition.

       Bevan argues that the Meyers' counterclaim for damages falls within this

definition because it is based on the allegation that Bevan reported the Meyers to

KCHD. Br. of Resp't at 28. The Meyers contend the anti-SLAPP statute is

inapplicable because their counterclaim for damages is not based on Bevan's


       4 RCW 4.24.525(4)(b) provides:
       A moving party bringing a special motion to strike a claim under this subsection
       has the initial burden of showing by a preponderance of the evidence that the
       claim is based on an action involving public participation and petition. Ifthe
       moving party meets this burden, the burden shifts to the responding party to
       establish by clear and convincing evidence a probability of prevailing on the
       claim. If the responding party meets this burden, the court shall deny the motion.
No. 69505-3-1 / 7


report. They claim the alleged damages were the result of Bevan's interference

with their property rights when she asserted ownership of the disputed property.

        In determining whether a claim or counterclaim5 arises from public

participation and petition, we look to the gravamen of the claim. City of Seattle v.

Egan. 179 Wn. App. 333, 338, 317 P.3d 568 (2014). For the anti-SLAPP statute

to apply the claim must be '"based on' speech or conduct 'in furtherance of the

exercise of the constitutional right of [petition or] free speech in connection with

an issue of public concern.'" Aronson v. Dog Eat Dog Films. Inc.. 738 F. Supp. 2d

1104, 1110 (W.D. Wash. 2010) (quoting RCW 4.24.525(2)(e)). "In other words,

the act underlying the plaintiffs cause, or the act which forms the basis for the

plaintiffs cause of action, must itself have been an act in furtherance of the right

of free speech [or petition]." ]d. at 1110-11 (citing Eguilon Enters, v. Consumer

Cause. Inc., 29 Cal. 4th 53, 66, 52 P.3d 685 (2002)). A trial court's decision on

this showing must be based on the "pleadings and supporting and opposing

affidavits stating the facts upon which the liability or defense is based." RCW

4.24.525(4)(c).

        In Egan. we looked to the source of the rights asserted in order to

determine the gravamen of the claim subject to a special motion to strike. In that

case, Egan requested records from the city of Seattle (City) under the Public


        5The Meyers mistakenly rely on Saldivar v. Momah, 145 Wn. App. 365, 387, 186 P.3d
1117 (2008), to argue that counterclaims are not subject to the anti-SLAPP statute. The Meyers
correctly state our holding in Saldivar, but fail to note that the anti-SLAPP statute has since been
amended in 2010. Unlike the version of the statute at issue in Saldivar, the current version
expressly includes counterclaims in the class of claims subject to regulation. See RCW
4.24.525(1 )(a) (defining "claim" to include a "counterclaim."). Because the 2010 amendment
controls this case, we reject the Meyers' argument on this issue.
No. 69505-3-1 / 8


Records Act (PRA), chapter 42.56 RCW. The City released some of the

requested records but refused to release others, claiming they were exempt

under the statute. Egan disagreed and threatened to sue. The City filed a

declaratory judgment action against Egan and a motion for a preliminary

injunction pursuant to RCW 42.56.540, which authorizes a court to enjoin

production of a public record falling under an exemption. Egan sought dismissal

of the City's actions under the anti-SLAPP statute, arguing that they were based

on a protected activity—namely, his threat to file suit to establish his rights under

the PRA. The trial court refused to dismiss the City's motion and Egan appealed.

       We affirmed the trial court, holding that "although the 'threat' of a suit may

have pushed the City to act it was not the 'gravamen' of the underlying action,"

which was based, instead, on the City's own rights under the PRA, which

authorized it to seek declaratory and injunctive relief under the circumstances.

Egan, 179 Wn. App. at 341-42. Thus, in Egan, because the City sought to

vindicate rights wholly separate from Egan's right to seek redress in response to

an alleged PRA violation, the anti-SLAPP statute was inapplicable.

       By contrast, in this case, the Meyers' counterclaim for damages is directly

based on an action in furtherance of the right to petition—the report to KCHD.

Although the Meyers assert that their damages arise generally from Bevan's

false claim of ownership, it is clear from the pleadings that these alleged

damages flow from the actions of KCHD. The Meyers' claimed damages include

the "loss of use of their well, home and property; increased living costs arising

out of their need to live elsewhere; diminution in the value of their property; costs

                                          8
No. 69505-3-1 / 9


and expenses relating to the installation of the well and related facilities; costs

required to be incurred in the investigation and response to plaintiff's claims;

[and] fees and costs relating to [c]ounty permits and approvals." CP at 17. The

Meyers do not explain, nor can we discern, how these damages could have been

caused solely by Bevan's claims of ownership. Rather, the claimed damages

occurred because of actions taken by KCHD, which were in direct response to

Bevan's complaint. Thus, a protected action forms the gravamen of the Meyers'

claim.


         We conclude that Bevan carried her burden to establish that the Meyers'

suit arises from protected activity under the anti-SLAPP statute. Once she made

this showing, the burden shifted to the Meyers to establish by clear and

convincing evidence a probability of prevailing on their counterclaim for

damages. See RCW4.24.525(4)(b). RCW 4.24.525(4)(c) provides that a trial
court's decision on this showing must be based on the "pleadings and supporting

and opposing affidavits stating the facts upon which the liability or defense is

based." But the subsection grants trial courts discretion to order specified

discovery or other hearings or motions to serve this inquiry, notwithstanding the

automatic stay imposed by the statute.

         In this case, the Meyers requested limited discovery on the issue of

property ownership in response to Bevan's special motion. The trial court denied
this request. It reasoned that, even with discovery, the Meyers could not possibly
show a probability of prevailing on their damages counterclaim because under
No. 69505-3-1/10


the anti-SLAPP statute, Bevan was absolutely immune for the act of reporting to

KCHD. The Meyers assign error to this ruling.

      We review the trial court's discovery rulings for abuse of discretion. Doe v.

Puget Sound Blood Ctr.. 117 Wn.2d 772, 777, 819 P.2d 370 (1991). A court

abuses its discretion if its decision is manifestly unreasonable or based on

untenable grounds or reasons. Mayer v. STO Indus.. Inc., 156 Wn.2d 677, 684,

132 P.3d 115 (2006). If a ruling is based on an erroneous view of the law, it is

necessarily an abuse of discretion. In re Marriage of Herridge. 169 Wn. App. 290,

296-97, 279 P.3d 956 (2012).

       The Meyers do not dispute the trial court's conclusion that the act of

reporting to a government agency on matters of concern to the agency is an

exercise of the right to petition for which a party is absolutely immune from

liability. See Marriage of Meredith, 148 Wn. App. 887, 899-902, 201 P.3d 1056

(2009). Instead, they argue that depositions of Bevan and other witnesses were

necessary in order to substantiate their theories of ownership, which were based

on claims that Bevan had affirmed the parties' common boundary in

communications with the Meyers and their predecessor in interest. But, as

previously discussed, the Meyers' asserted damages flow only from KCHD's

response to the complaint it received, not from Bevan's assertions of ownership.

       Because there is no plausible link between Bevan's assertion of

ownership over the disputed property and the Meyers' claimed damages, the trial

court had no reason to allow discovery on the issue of ownership. Refusal to

allow discovery on this issue was not an abuse of discretion. Moreover, because

                                         10
No. 69505-3-1 /11


the Meyers failed to establish by clear and convincing evidence a probability of

prevailing on their counterclaim for damages, they failed to meet their burden to

defeat Bevan's special motion to strike. The trial court did not err in granting the

special motion.

                             Attorney Fees and Costs

       After granting Bevan's special motion, the trial court granted her attorney

fees and costs, and imposed a statutory penalty against the Meyers of $10,000.

The Meyers claim that this award was error because they were the properly

prevailing party under the anti-SLAPP statute. They also claim that the award of

fees and costs should be reversed because Bevan's motion for fees was


untimely under CR 54(d)(2). They are incorrect.

       We review a trial court's award of attorney fees and costs for abuse of

discretion. In re Recall of Pearsall-Stipek. 136 Wn.2d 255, 265, 961 P.2d 343

(1998). This issue also involves interpretation of CR 54 and the anti-SLAPP

statute, which we consider de novo. Dillon, 179 Wn. App. at 70; Wiley v. Rehak.

143 Wn.2d 339, 343, 20 P.3d 404 (2001).

       RCW 4.24.525(6) requires a trial court to award attorney fees and costs,

along with a $10,000 sanction, to a moving party who prevails on a special

motion under the anti-SLAPP statute. It provides:

       (a) The court shall award to a moving party who prevails, in part or
       in whole, on a special motion to strike made under subsection (4) of
       this section, without regard to any limits under state law:
               (i) Costs of litigation and any reasonable attorneys' fees
       incurred in connection with each motion on which the moving party
       prevailed;



                                         11
No. 69505-3-1/12


              (ii) An amount often thousand dollars, not including the
       costs of litigation and attorney fees; and
              (iii) Such additional relief, including sanctions upon the
       responding party and its attorneys or law firms, as the court
       determines to be necessary to deter repetition of the conduct and
       comparable conduct by others similarly situated.

RCW 4.24.525(6) (emphasis added).

       Claims for attorney fees, other than costs and disbursements, must be

made by a motion filed within 10 days of the entry of a judgment unless the

substantive law in the cause of action included a damages element proved at

trial. CR 54(d)(2).

       In this case, Bevan expressly moved the court for costs, attorney fees,

and statutory penalties when she filed her special motion to strike on August 30,

2012. This claim was entered during the pretrial phases of the case, well before

entry of judgment in the matter. Thus, when Bevan prevailed on her special

motion to strike, she was entitled to reasonable attorney fees, costs, and a

$10,000 sanction under RCW 4.24.525(6). Bevan's subsequent "Motion for

Establishment of Costs and Attorney's Fees on Plaintiffs Special Motion to

Strike, RCW 4.24.525(4)" was not, as the Meyers now assert, a distinct "claim"

for attorney fees. CP at 155-62. Rather, it was merely a request that the trial

court calculate the amount of fees already authorized pursuant to its September

28, 2012 order. Thus, the trial court's order awarding Bevan attorney fees, costs,

and a $10,000 statutory penalty was not error.

       Citing RAP 18.1 and Landberg v. Carlson, 108 Wn. App. 749, 758, 33
P.3d 406 (2001), Bevan requests an award ofattorney fees and costs on appeal.


                                         12
No. 69505-3-1/13


In Landberg, we held when attorney "fees are allowable at trial, the prevailing

party may recover fees on appeal as well." 108 Wn. App. at 758. Because she

was the prevailing party below and on appeal, we grant Bevan's request, subject

to compliance with RAP 18.1.

      Affirmed.




                                                       £C (/y> o^-, (, \\
WE CONCUR:




                                        13